DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DARYL MYERS,
                                Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D19-109

                              [March 14, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case No. 08-009591-CF-10A.

  Daryl Myers, Miami, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, CONNER and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.